Citation Nr: 1020539	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-19 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for the service connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk  



INTRODUCTION

The Veteran served on active duty from April 1942 to December 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 2007 and October 2007 rating 
decision of the RO.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in July 2009.  A copy of 
the hearing transcript is of record.

In a December 2009 decision, the Board restored a rating of 
10 percent for the service-connected bilateral hearing loss 
beginning on January 1, 2008 and remanded the claim for 
increase to the RO for additional development.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The service-connected hearing disability currently is 
shown to more closely resemble level V hearing acuity (using 
Table VIA) in the Veteran's right ear, but no worse than 
level IV hearing acuity (using either Table VI or VIA) on the 
left side.  

  
3.  The service-connected hearing loss disability is not 
shown to be productive so exceptional or unusual so as to 
obviate application of the established rating criteria in 
this case.   



CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation in 
excess of 10 percent for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
including Diagnostic Codes 6100, 6101 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in an April 2007 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  
Moreover, the RO advised the Veteran of how disability 
ratings and effective dates are assigned.  

The case was thereafter readjudicated in a March 2010 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA and private audiological treatment records, 
statements from the Veteran's representative, and the 
Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in February 2010.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

The Veteran has been specifically notified of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process 
and he responded to VA's requests for information.  

Any defect in notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Pertinent Law and Regulations for an Increased Rating 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85 
(2009).  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Effective on June 10, 1999, there are two provisions for 
evaluating veterans with exceptional patterns of hearing 
impairment that cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85 as discussed.  

These provisions apply when either the puretone threshold at 
each of the four specified frequencies is 55 decibels or 
more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these 
provisions applies, each ear is evaluated separately.  See 38 
C.F.R. § 4.86.  

Accordingly, the Roman numeral designation for the ear with 
an exceptional pattern of hearing impairment is derived from 
Table VI or VIa, whichever results in the higher numeral; 
moreover, when 38 C.F.R. § 4.86(b) is applicable, the 
assigned numeral is elevated to the next  higher Roman 
numeral.  See id.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  See 38 
C.F.R. § 4.85(c).  


Schedular Rating for Hearing Loss

The Veteran was granted service connection for a bilateral 
hearing loss in an August 2005 rating decision.  The 
disability was assigned a 10 percent rating, effective on 
January 28, 2005.  

The Veteran filed the instant claim for increase in March 
2007.  In a June 2007 rating decision, the RO proposed a 
reduction from 10 percent to no percent.  

In an October 2007 rating decision, the RO formally reduced 
the Veteran's disability evaluation for bilateral hearing 
loss from 10 percent to no percent disabling, effective on 
January 1, 2010.  

Subsequently, in a March 2010 rating decision, the RO 
effectuated the December 2009 decision of the Board and 
restored the previously assigned 10 percent rating for the 
service-connected bilateral hearing loss, effective on 
January 1, 2008.  

The Veteran asserts in this case that his hearing acuity is 
worse than reflected by the currently assigned 10 percent 
rating.

During the February 2010 VA audiological exam, the examiner 
rendered an opinion, as to whether the speech discrimination 
scores should be used in evaluating the severity of the 
bilateral hearing loss or whether the service-connected 
bilateral hearing disability was best evaluated using only 
the puretone thresholds.  Because the Veteran was consistent 
and cooperative during the speech discrimination task, the 
combined use of puretone average and speech discrimination 
was deemed appropriate.  

The examiner further noted that a review of the recorded 
speech discrimination scores from 2005 to 2009 showed the 
following percentages:

Year
Speech Discrimination
Left Ear
Speech Discrimination
Right Ear
2005
80 percent
80 percent
2007
84 percent
92 percent
2008
76 percent
88 percent
2009
80 percent
80 percent

Lastly, the VA examiner indicated that the range of 12 
percent for the right ear and 8 percent for the left ear was 
considered minimal given the fact that, out of a fifty word 
recorded Maryland CNC list, 12 percent was a difference of 
only six words and 8 percent was a difference of only four 
words over a four-year period.  This variation in test-retest 
reliability could be due to the age, alertness, physical 
and/or emotional state of the patient on any given day.

At the Veteran's VA audiometric examination in February 2010, 
the audiometric studies revealed puretone thresholds of 55, 
60, 65 and 70 decibels for the right ear and 55, 55, 65 and 
65 decibels for the left ear at 1000, 2000, 3000 and 4000 
hertz, respectively.  

The average pure tone threshold in the right ear was 62.5 and 
in the left ear it was 60.  Speech discrimination ability was 
80 percent in the right ear and 80 percent in the left ear.  

The examiner diagnosed that the Veteran had a moderate to 
severe sensorineural hearing loss for the right ear and 
moderate to moderately severe sensorineural hearing loss for 
the left ear.  

The findings on the Veteran's audiometric examination 
correlate to a designation of level IV hearing acuity in the 
right ear and level IV hearing on the left ear using Table 
VI.  Table VII of § 4.85 provides for a 10 percent evaluation 
under Diagnostic Code 6101 when those levels of hearing are 
demonstrated.  

The right ear findings would more nearly approximate level V 
hearing acuity using Table VIA in this case.  When combined 
with the level IV results under either Table VI or VIA for 
the other ear by using Table VII, the result would not 
translate to a rating higher than 10 percent.  

While the audiometric findings do meet the criteria for 
38 C.F.R. § 4.86(a), they do not meet the criteria for 
38 C.F.R. § 4.86 (b).  

Consequently, the Board finds that the Veteran does not meet 
the criteria for a rating in excess of 10 percent for his 
bilateral hearing loss at any time during the appeal period.  

The Board has considered the Veteran's assertions that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  


Extraschedular rating consideration for Hearing Loss 

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  

The Court noted that, unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  Id.  

The evidence, specifically the February 2010 VA examination, 
and the Veteran's testimony during the July 2009 hearing 
provide insight into the daily effects of the service-
connected hearing loss.  

The February 2010 VA examiner noted that the Veteran was not 
employed, but had identified no significant effect on his 
work in a hardware store before he retired.  Furthermore, 
during the July 2009 hearing, the Veteran testified that he 
did not need assistance from others (see page 8), could not 
go to the theater or a meeting, but could drive (see page 9).  

In considering the provisions of 38 C.F.R. § 3.321(b)(1) in 
this case, the Veteran's hearing disability picture is not 
shown to be so exceptional or unusual as to render 
impractical the application of the established schedular 
standards and warrant referral for an extraschedular 
consideration.  

Hearing difficulty as described in this case is contemplated 
by the established rating criteria as indicated by the 
assignment of a 10 percent rating for the bilateral hearing 
disability.  

In fact, it is addressed by the application of the special 
provisions of  38 C.F.R.§§ 4.86 (exceptional patterns of 
hearing) and 4.7 (when the higher of two evaluations is to be 
assigned) in arriving at the currently assigned rating.  

Moreover, the Veteran has presented no competent evidence of 
an average earning capacity impairment that would warrant 
consideration of an extraschedular rating.  There also is no 
showing of other factors, such as frequent hospitalization or 
marked interference with employment in this case.  

Hence, on this record, the Board finds no basis for referring 
the claim for extraschedular consideration by the RO in 
accordance with the provisions of 38 C.F.R. § 3.321.  




ORDER

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


